      Case 18-31274 Document 2980 Filed in TXSB on 03/14/19 Page 1 of 1




                                                                                       ENTERED
                                                                                       03/14/2019




                                14          March




     PROVIDED, the Debtor is not required to pay any legal fees, costs or expenses
     with respect to this matter and no collection may be sought or obtained from any
     source other than any insurer. If there is a deductible or a self-insured retention,
     the Debtor is not required to pay any deductible or self-insured retention.


Signed: March 14, 2019

                                                ____________________________________
                                                              Marvin Isgur
                                                    United States Bankruptcy Judge
